DETAILED ACTION

A response was received on 29 July 2021.  By this response, Claims 7 and 15 have been amended.  No claims have been added or canceled.  Claims 23-25 were previously withdrawn from further consideration as directed to a nonelected invention.  Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive.
At the outset, it is acknowledged that not all of the arguments set forth in the previous response (filed 02 April 2021) were clearly addressed in the prior Office action mailed 29 July 2021 (see pages 8-10 of the present response).  This was inadvertent; however, the present action is made non-final in order to properly address the outstanding arguments and the current and prior amendments to the claims.
Regarding the rejection of Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 under 35 U.S.C. 101, with reference to Prong One of the revised Step 2A analysis, Applicant generally argues the claimed limitations (with no reference to any specific recitations of the claims) cannot be practicably performed in the human mind because the claimed techniques require aggregating a large number of documents (pages 12-13 of the present response).  However, it is noted that the claims are silent as to the 
Applicant further argues that the claims recite first and second data streams and assert that this connotes digital information exchanged between computing devices and appears to suggest that this would preclude performance in the human mind (page 13 of the present response, no evidence cited).  However, it is submitted that the plain meaning of the term “data stream” is merely a continuously received (i.e. streamed) sequence of data (i.e. information), which does not require digital information and does not explicitly require computing devices.  Humans are capable of analyzing sequences of information that are received, for example mentally for short sequences, or using pen and paper for longer sequences.  The recitation of data streams does not preclude interpretation of the claim limitations as part of a mental process.
Applicant additionally argues that the results of the claims are directed to improving the underlying computing technology because it applies a statistical process and allows the computing technology to better understand aspects of the data (pages 13-14 of the present response).  However, first, there is no clear result from applying a statistical process to a single token, which is generally unclear as set forth below in the revised rejection under 35 U.S.C. 112(b), and additionally, the claim recites no further 
Turning to Prong Two of Step 2A, Applicant argues that the claims integrate the judicial exception into a practical application because they allow the confidential information to be used in adopting and training statistical results and “provide tangible results” by providing “valuable insight and information about underlying patterns and knowledge” (page 14 of the present response).  However, Applicant provides no explanation of the nexus between any particular claim limitations and the purported results or advantage.  The claims make no mention of adopting and training statistical models.  Further, “insight and information” are not “tangible” results; they are not physical nor are they capable of otherwise being perceived.  As detailed below, the claims do not clearly integrate the abstract mental process and mathematical concept into a practical application.
Regarding Step 2B, Applicant generally argues that the claimed limitations are directed toward improvement of the underlying computing technology allowing for meaningful statistical analysis of obfuscated data in machine learning applications.  However, Applicant provides no explanation of the nexus between any particular claim limitations and the purported advantage.  As detailed below, the claims do not clearly provide significantly more than the abstract mental process and mathematical concept.

Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Claim Rejections - 35 USC § 101

The rejection of Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 under 35 U.S.C. 101 as directed to abstract ideas without significantly more is NOT withdrawn, for the reasons detailed above.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Claim 1 recites a method that includes obtaining a dictionary, receiving and parsing a first data stream, comparing n-grams in the first data stream with the dictionary, disposing a dictionary term in a second data stream, and applying a statistical process.  Comparing the n-grams with the dictionary, selecting a subset of n-grams based on the comparison and forming the data summarization, and disposing the n-grams in a second stream is a mental process, because it could be performed entirely in the mind or using pen and paper.  Mental processes are one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  Additionally, applying a statistical process is a mathematical concept, which is another one of the groupings of abstract ideas.  Abstract ideas are judicial exceptions as per MPEP § 2106.04(I).  See also Alice Corporation Pty. Ltd. V. CLS Bank, International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of obtaining the dictionary and receiving the first data stream are claimed at a high level of generality and are generally directed to receiving data over a network, storing data in memory, or retrieving data from memory.  These have been recognized by the courts as a well-understood, routine, and conventional function.  See MPEP § 2106.05(d)(II), citing Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a 
Dependent Claims 3, 17, 20, 22, and 26 only recite further specifics of what the data to be output or compared include; however, further details of intangible data to be compared or output only provides further details of the abstract data comparison.  These are abstract for the same reasons as the independent claim and do not add significantly more to the abstract ideas recited in the independent claim.  Dependent Claims 6 and 7 recite applying a statistical process or predicting a relationship.  These are claimed at a high level of abstraction and are generally directed to abstract mathematical operations.  Mathematical operations also constitute abstract ideas, as per the 2019 Guidance, section I(a).  The recitation of additional abstract ideas also does not provide significantly more than the abstract idea.
Claims 8, 10-15, 18, and 27 are directed to systems having functionality corresponding substantially to the methods of Claims 1, 3, 6, 7, 17, and 26.  This functionality is directed to an abstract idea for similar reasons as those detailed above.  Although the claims recite modules for performing the various functions and implementation in a computer system having processors and memory, at best, this constitutes mere instructions to implement the abstract ideas on a computer.  See MPEP § 2106.05(f).  Therefore, the system claims are also not directed to significantly more than the abstract ideas themselves.
Based upon consideration of all of the relevant factors with respect to the claims as an ordered combination and as a whole, Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 are determined to be directed to abstract ideas without a practical application 

Claim Rejections - 35 USC § 112

The rejection of Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 is NOT withdrawn, because not all issues have been addressed and or because the current or prior amendments have raised new issues of indefiniteness, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-8, 10-15, 17, 18, 20, 22, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the n-gram” in line 19.  It is not clear to which of the plural n-grams previously recited in the claim this is intended to refer.  The claim further recites “applying… a statistical process on the obfuscated token” in line 21.  It is not clear how a statistical process could be applied to a single piece of data such as a token, and the specification also has not defined how a statistical process would be applied to a single 
Claim 6 recites “detecting, based on an application of the statistical process to the second data stream, one or more patterns” but does not recite or provide clear antecedent basis that such application of the statistical process would be applied to the second data stream, or when such application would occur.
Claim 7 recites “a relationship between a combination of n-grams from the subset of n-grams disposed in the second data stream and a potentially preventable condition” in lines 2-3.  This is still ambiguous as to what the relationship is between, although it appears that clarity could be increased by reordering the elements as “a relationship between a potentially preventable condition and a combination of n-grams from the subset of n-grams disposed in the second data stream” if this is what is intended.
Claim 8 recites “the system” in line 2.  It is not clear whether this is intended to refer to the “system for obfuscating data” or the “computer system”.  The claim further recites “the first data stream received in the first data stream” in lines 14-15.  It is not clear how a data stream would be received in itself.  The claim additionally recites “the n-gram” in line 20.  It is not clear to which of the plural n-grams previously recited in the claim this is intended to refer.  The claim further recites that the processor is configure to apply “a statistical process on the obfuscated token” in line 22.  It is not clear how a statistical process could be applied to a single piece of data such as a token, and the specification also has not defined how a statistical process would be applied to a single token (rather than, for example, a data stream having multiple data points).  These ambiguities render the claim indefinite.

Claim 15 recites “a relationship between a combination of n-grams from the subset of n-grams disposed in the second data stream and a potentially preventable condition” in lines 2-3.  This is still ambiguous as to what the relationship is between, although it appears that clarity could be increased by reordering the elements as “a relationship between a potentially preventable condition and a combination of n-grams from the subset of n-grams disposed in the second data stream” if this is what is intended.
Claim 17 recites steps of “encrypting and tokenizing” and “providing”.  However, these steps are not connected by a coordinating conjunction (e.g. “and” or “or”) and therefore it is not clear whether they are intended to be alternatives or if they are both required.  The claim further recites “to decode one or more obfuscated tokens” in line 4; however, there is no corresponding recitation indicating that the tokens were encoded, which is unclear or amounts to a gap in the claims.
Claim 18 recites that the processor is configured to perform functions of encrypting and tokenizing, as well as providing.  However, these two limitations reciting functions are not connected by a coordinating conjunction (e.g. “and” or “or”) and therefore it is not clear whether they are intended to be alternatives or if they are both required.  The claim further recites “to decode one or more obfuscated tokens” in line 4; 
Claim 20 recites “prior to disposing the subset of n-grams that form the data summarization in the second data stream” in lines 2-3.  There is not clear antecedent reference to such disposing a subset of n-grams in the second data stream.  Rather, Claim 1 recites disposing dictionary terms in the data stream.  Further, there is insufficient antecedent basis for “the data summarization” in the claims.
Claim 27 recites “the one or more patterns associated with underlying data of the second data stream” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claims.  Although Claim 12 does recite such patterns, Claim 27 does not depend from Claim 12.
Claims not explicitly referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6-8, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morar et al, US Patent 6678822, in view of Paris, III, US Patent 9323892.
In reference to Claim 1, Morar discloses a method that includes obtaining a dictionary including a set of predefined dictionary terms (Figure 2, filter 15; see also column 8, line 55-column 9, line 32); receiving and parsing a first data stream comprising a sequence of n-grams, comparing the n-grams in the sequence with the predefined dictionary terms (Figure 4; column 4, lines 23-35, data stream received; column 4, line 47-column 5, line 5; column 6, lines 16-33; column 8, line 55-column 9, line 41, where words are filtered out and can be deleted; see also column 11, lines 37-65); and disposing a corresponding dictionary term in a second data stream, where the second stream includes descriptors and the corresponding dictionary term is an obfuscated token including a part of speech identifier (column 8, line 55-column 9, line 41; column 11, lines 37-65, disclosing descriptive tags and parts of speech).  However, Morar does not explicitly disclose applying a statistical process to the second data stream.
Paris discloses a method and system that includes de-identifying data resulting in a second data stream and applying a statistical process to the second data stream and detecting patterns associated with underlying data (column 9, line 48-column 10, line 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
In reference to Claim 3, Morar and Paris further disclose a data structure including descriptions such as categories (see Morar, column 6, lines 16-33, parts of speech; see also column 9, lines 33-41, structure with particular lengths).
In reference to Claims 6 and 7, Morar and Paris further disclose predicting a relationship with a predetermined event by generating statistics (see Paris, column 9, line 48-column 10, line 20).
In reference to Claim 20, Morar and Paris further disclose tokenizing the n-grams (see Morar, column 11, lines 37-65).

Claims 8, 10, and 11-15 are directed to systems corresponding substantially to the methods of Claims 1, 3, 6, and 7, and are rejected by a similar rationale, mutatis mutandis.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morar in view of Paris as applied to Claims 1 and 8 above, and further in view of Tunnell et al, US Patent Application 2014/0380445.
In reference to Claims 17 and 18, Morar and Paris disclose everything as detailed above with respect to Claims 1 and 8.  However, Morar and Paris do not explicitly disclose applying a seed to generate the dictionary term.  Tunnell discloses a method and system that includes tokenization such that a seed is used to encrypt data .

Claims 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morar in view of Paris as applied to Claims 1 and 8 above, and further in view of Fux et al, US Patent 7269548.
In reference to Claim 22, Morar and Paris disclose everything as detailed above with respect to Claim 1.  However, neither Morar nor Paris explicitly discloses n-grams with n greater than 1.  Fux discloses a method that uses multiple substitution tables for n-grams of various sizes (column 7, line 64-column 8, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morar and Paris by including n-grams with n greater than 1 as taught by Fux, in order to allow predicting inputs (see Fux, column 7, lines 30-35).
In reference to Claims 26 and 27, Morar and Paris disclose everything as detailed above with respect to Claims 1 and 8.  However, neither Morar nor Paris explicitly discloses machine learning.  Fux discloses applying machine learning algorithms to patterns associated with data in a stream (column 10, lines 3-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morar and Paris by 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Zachary A. Davis/Primary Examiner, Art Unit 2492